DETAILED ACTION
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method/non-transitory computer-readable storage medium comprising the following limitation/feature:

(Claim 1) - " obtain attributes of the alert via natural language processing (NLP); retrieve context information to be used with the attributes via the NLP; predict, using a pre-trained, machine learning (ML)-based first data model, an action to be executed in response to the alert, the action being identified based on the attributes of the alert and the context information;15 select, using a second ML-based data model, at least one of the plurality of applications for executing the action; automatically trigger the action in one or more of the plurality of backend systems using the selected application; receive, via at least one of the plurality of applications, results from triggering the20 action in the one or more backend systems; determine if further action is required based on the results from triggering the action; and 43 D17-344-03357-00-US NON-PROVISIONAL PATENT APPLICATION initiate the further action if it is determined that further action is required, else transmit a closing message if it is determined that no further action is required", 

(Claim 11) – “extracting attributes and contextual information from the received data entries; setting the attributes and the contextual information in a feature matrix; providing the feature matrix to a pre-trained first ML data model upon receiving a threshold number of data entries; obtaining, from processing of the feature matrix by the pre-trained first ML data20 model, predicted class labels corresponding to actions to be executed; determining if probabilities associated with the feature matrix meet confidence thresholds corresponding to the actions to be executed;46 D17-344-03357-00-US NON-PROVISIONAL PATENT APPLICATION if at least one of the probabilities meets a corresponding one of the confidence thresholds; determining, via a second data model, one or more of the plurality of backend systems of the plurality of backend systems that are to execute the 5 actions; causing the one or more of the plurality of backend systems to execute the actions; and if at least one of the probabilities does not meet the corresponding one of the confidence thresholds; 10repeating the steps of receiving, identifying, deleting, extracting, setting, providing, obtaining and determining for the at least one probability that does not meet the corresponding one of the confidence thresholds”, and 

(Claim 18) – “extract attributes and contextual information from the received data entries; set the attributes and the contextual information in a feature matrix; provide the feature matrix to a pre-trained first ML data model upon receiving a threshold number of data entries; obtain, from processing of the feature matrix by the pre-trained first ML data model,10 predicted class labels corresponding to actions to be executed; determine if probabilities associated with the feature matrix meet confidence thresholds corresponding to the actions to be executed; if at least one of the probabilities meets a corresponding one of the confidence thresholds; 15determine, via a second data model, one or more of the plurality of backend systems of the plurality of backend systems that are to execute the actions; cause the one or more of the plurality of backend systems to execute the actions; and20 if at least one of the probabilities does not meet the corresponding one of the confidence thresholds:49 D17-344-03357-00-US NON-PROVISIONAL PATENT APPLICATIONrepeat the steps of receiving, identifying, deleting, extracting, setting, providing, obtaining and determining for the at least one probability that does not meet the corresponding one of the confidence thresholds”,
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Syafiie, S., F. Tadeo, and E. Martinez. "Softmax and ε-greedy policies applied to process control." IFAC Proceedings Volumes 37.12 (2004): 729-734.
2.  Tokic, Michel, and Günther Palm. "Value-difference based exploration: adaptive control between epsilon-greedy and softmax." Annual conference on artificial intelligence. Springer, Berlin, Heidelberg, 2011.
3.  Rudin, Cynthia, et al. "Machine learning for the New York City power grid." IEEE transactions on pattern analysis and machine intelligence 34.2 (2011): 328-345.
4.  Saveski, Grigorij Ljubin. Accessing natural language processing engines and tasks. MS thesis. 2014.
5.  Liu, Shaowei, et al. "Learning socially embedded visual representation from scratch." Proceedings of the 23rd ACM International conference on Multimedia. 2015.
6.  Antoniou, Antreas, and Plamen Angelov. "A general purpose intelligent surveillance system for mobile devices using deep learning." 2016 International Joint Conference on Neural Networks (IJCNN). IEEE, 2016.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119